           Case 1:19-cr-00561-LAP Document 5 Filed 08/07/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                 No. 19-cr-561 (LAP)

                          v.                                   [11-cv-691]

 STEVEN DONZIGER,
                                                          NOTICE OF APPEARANCE
                                       Defendant.



               PLEASE TAKE NOTICE that the undersigned, an attorney admitted to practice

before this Court, respectfully enters her appearance as attorney of record for the United States of

America in the above-captioned proceeding and requests that all subsequent papers be served

upon her at the address below.

       New York, New York
       August 7, 2019
                                                             Respectfully submitted,

                                                             s/ Rita M. Glavin      __
                                                              Rita M. Glavin

                                                             Seward & Kissel LLP
                                                             One Battery Park Plaza
                                                             New York, New York 10004
                                                             Tel: (212) 574-1309
                                                             Fax: (212) 480-8421
                                                             glavin@sewkis.com
